Citation Nr: 0633958	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  06-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

At an October 2006 hearing before the undersigned Veterans 
Law Judge the Board granted the veteran's motion to advance 
this case on the docket due to his advanced age.  38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  An October 1994 Board decision denied a claim to reopen 
the issue of entitlement to service connection for a low back 
disorder.

2. The evidence added to the record since the October 1994 
rating decision is duplicative or cumulative of evidence 
previously of record, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
appellant's claim of entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2003 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability for which service 
connection was claimed.  The correspondence notified the 
veteran that he needed to submit new and material evidence 
since an October 1994 VA decision, and it specifically told 
the appellant that he needed to submit evidence that 
established a link between the disability and his military 
service.  The claim was adjudicated in an October 2005 rating 
decision.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability for which service 
connection was claimed is harmless because the claim is 
denied, and any questions pertaining to a disability rating, 
or an effective date are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection for arthritis may be granted if 
the disorder was compensably disabling within one year of the 
veteran's separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2006).

Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7104 (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board must consider whether new and material evidence has 
been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new 
and material, is neither required nor permitted.  Id. at 
1384.

Under 38 C.F.R. § 3.156(a), evidence is "new" if it was not 
previously submitted to agency decisionmakers.  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An October 1994 Board decision held that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder.  
The veteran at that time contended that his low back 
disability had its onset while serving on active duty during 
World War II.  The veteran asserted that he injured his back 
as a result of being thrown against a gun turret when his PT 
boat struck a mine in the Mediterranean.  The veteran further 
contended that his back condition continued to bother him 
throughout the remainder of his active duty service and still 
bothered him today.    

The evidence available to the Board at that time included 
service medical records, which show that the veteran was 
hospitalized following an August 1944 injury to the lumbar 
spine.  He was reported to have had an uneventful recovery 
during this period of treatment.  No further reference to 
treatment for back pain was noted during the remainder of his 
active duty service.  While noting a history of a back injury 
the separation examination reported no evidence of a back 
disability.

Also available in October 1994 were private medical records 
prepared in June 1984 in which a low back injury reportedly 
occurred while playing golf.  These records note that the 
veteran's gardening and golfing aggravated the condition.  

A February 1990 bone scan study reported that the pelvis and 
lumbar segment were normal.  

Finally, in an April 1993 statement the veteran's spouse 
reported that since their marriage in 1949, the appellant 
used liniment and massage to soothe back pains.  At a May 
1993 VA examination the veteran reported that his back hurt 
every time he lifted objects or twisted the trunk of his body 
but that he had not sought any treatment for it in nearly six 
years.  Clinical examination led to a diagnosis of 
lumbosacral degenerative arthritis.

Since the October 1994 decision the appellant has submitted 
copies of previously available service medical records, as 
well as a July 2005 report from Alice Soucy, D.C.  Dr. Soucy 
reported treating the appellant in 1984 and 1996 for a low 
back disorder.  Dr. Soucy did not offer an opinion linking 
the appellant's current disorder to service.

The veteran also presented sworn testimony before the 
undersigned at an October 2006 videoconference hearing.  He 
testified that he was not diagnosed with arthritis until 
1993, that no physician had informed him that his spinal 
arthritis is due to trauma, and that he was not currently 
receiving medical care for his back.  He also stated that no 
doctor had ever informed him that his current back problem 
was related to the injury he sustained in combat during World 
War II.  

After carefully considering the evidence of record, the Board 
finds that the appellant has not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a back disorder.  In this regard, the Board 
acknowledges that the appellant's back was injured when his 
PT boat struck a mine off the coast of France during World 
War II.  Significantly, however, no new and material evidence 
has been presented showing that the appellant suffered from a 
chronic back disorder during the remainder of his active duty 
service, no new and material evidence has been presented 
showing that the claimant had compensably disabling arthritis 
within one year of his separation from active duty, and no 
new and material evidence has been presented showing that any 
current back disorder is related to service.  

While the veteran's testimony is itself new, it is not 
material.  Simply put, as a layperson untrained in the field 
of medicine, his statements as to medical diagnosis or 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
testimony does not raise a reasonable possibility of 
substantiating the claim.

In short, the additional evidence submitted by the veteran to 
reopen his claim does not include any competent evidence 
tending to suggest that his current back disability was 
incurred in or aggravated during or by service.  
Consequently, the evidence added to the record since the 
October 1994 Board decision does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has not been 
submitted, and the veteran's claim of entitlement to service 
connection for a back disorder is not reopened.  The benefit 
sought on appeal is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable to these claim.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a back 
disorder is not reopened  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


